    Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 1 of 33
Filing ii 128451200 E-Filed 06/09/2021 07202150 PM



                     IN   THE COUNTY COURT OF TI-IE NINETEENTH JUDICIAL CIRCUIT
                                IN AND FOR INDIAN RIVER COUNTY, FLORIDA

          LISA PULVER,

                   Plaintiff,
                                                                                                       Case No.
          V.
                                                                                                       JURY TRIAL DEMANDED
          ALLIANCEONE                                         RECEIVABLES
          MANAGEMENT, INC.,
                                                                                                       INJUNCTIVE RELIEF SOUGHT
                   Defendant.


                                                                           COMPLAINT
                     Plaintiff Lisa Pulver (uPlaintiffl) sues                      Defendant AllianceOne Receivables Management,

          Inc.   (uDefendantn) for violations the Florida Consumer Collection Practices Act (MFCCPAD) and

          the Fair   Debt Collection Practices Act (MFDCPAH)

                                                          JURISDICTION AND VENUE
                     1.         This    Court has subject matter jurisdiction over Plaintiff and Defendant

          (collectively, the HPartiesu), because the cause ofaction ariseswithin thejurisdiction of this Court


          and, thus, venue andjurisdiction are proper.

                     2.         This Court has personal jurisdiction over Defendant because Defendant                                                          is



          operating, present, and/or doing business within thisjurisdiction and because the complained of

          conduct of Defendant occurred within Indian River County, Florida.

                     3.         The amount        in   controversy            is   greater than 58,000, but does not exceed 515,000.

          exclusive of costs, interest, and attomeysl fees, and                          is   otherwise within this Courf sjurisdiction.

                     4.         Venue ofthis       action           is   proper in this Court because, pursuant to Fla. Stat. Q 47.01                          I,



          et seq., the     cause ofaction alleged below arose in Indian River County Florida.



      ,                                                                                                                                        PAGE       1   of7
                                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                                                                                                                                      l




                          I10 SE Glh Street. 17th Floor   I   Ft.   Lauderdnle, Florida 33301   I   Phone   (954) 907 1136   Y
                                                                                                                                 Fax (855) 529-9540
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 2 of 33




                                                                        PARTIES
          \
                5.            Plaintiff   is   a natural person, and a citizen ofthe State of Florida, residing                    in       Indian

     River County, Florida.

                6.            Defendant        is    a Delaware Corporation, with             its   principal place of business located


     in   Tievose        PA   l9053.

                                                         DEMAND FOR JURY TRIAL
                7.            Plaintiff, respectfully,           demands a trial byjury on all counts and                issues so triable.


                                                            FACTUAL ALLEGATIONS
                8.            On a date better known by Defendant, Defendant began attempting to collect a debt

     (the     uConsumer Debtn) from                   Plaintiff


                9.            The Consumer Debt is an obligation                  allegedly had by Plaintiffto pay            money arising

     from      a transaction           between the creditor of the Consumer Debt, Florida Department of

     Transportation, and Plaintiffinvolving an unsecured line ofcredit for the personal use ofPlaintiff

     (the uSubject Serviceli).


                10.           The Subject Service was primarily                  for personal, family, or         household purposes.

                l   1.        Defendant        is    a business entity     engaged    in    the business ofsoliciting       consumer debts

     for collection.


                12.           Defendant        is   a business entity     engaged    in the business ofcollecting          consumer debts.

                13,           Defendant regularly collects or attempts to                       collect, directly or indirectly, debts


     owed or due or asserted              to be       owed or due another.

                14.           Defendant         is    registered with the Florida Otiice of Financial Regulation as a

     uC0nsumer Collection Agency),

                15.           Defendantis uConsumer Collection Agencyu license number                               is   CCA9904298.

                                                                                                                               PAGE 2 0 f 7
                                                    LAW OFFICES or JIBRAEL S. HINDI, PLLC
                                                                                                                                        1




                     110 SE 6th   Street, 17th Floor    I
                                                            FL lauderdale. Florida 33301 Phone (954) 907-1136 Fax (855) 529-9540
                                                                                        l
                                                                                                              l




                                                                      )gmg- 4,,-,5 gwcoiu
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 3 of 33




                16.         Defendant maintains                     all    the records specified in Rule 69V-180.080, Florida


     Administrative Code.

                17.         The records specified by Rule 69V- 80.080. Florida Administrative Code, ofwhicli
                                                                                        l


                                                                                                                                             Q




     Defendant does maintain, are current                           to within     one week ofthe current                  date.


                l8.         Defendant        is   a Hdebt collector-i within the                      meaning of l5 U.S.C.               5 l692a(6).

                19.         Defendant        is   a 5-personn within the                meaning ofFla.            Stat.   5559.72.

                20.         On    a date better         known by Defendant, Defendant                             transmitted Plaintiffs personal

     information to a third-party (the -lThird-Partyn).

                2l.         The personal information Defendant transmitted                                   to the Third-Party included, but


     was not     limited toz ll) Plaintiff s                 nameg        I21 Plaintiff s        addressg   I31   the existence ofthe              Consumer

     Debtg    I41   the   amount ofthe consumer debtg                        I51 the creditor          ofthe Consumer Debtg                I61 that Plaintiff


     was     the alleged debtor of the             Consumer Debtg                 I71   information regarding the Subject Serviceg and

     I81 that Plaintiff did                not pay the             Consumer Debt and/or defaulted on                               the    Consumer Debt

     (collectively, the if-Fransmitted lnfomiationil).


                22.         The Third-Party, of whom Defendant transmitted                                    Plaintiffs personal information

     to,   complied Plaintiff          s   personal infomiation and prepared a letter that                                was to be        sent to Plaintiff

     in    an attempt to collect the           Consumer Debt.

                23.         The Transmitted lnfonnation                           affected Plaintiffs reputation. For example, the

     transmission of such information affected Plaintiff                                    s   reputation regarding the repayment of debts,

     Plaintiffs reputation of truthfulness, Plaintiffs reputation of solvency, and Plaintiff s reputation

     regarding trustwonhiness.

                24.         Defendant, s transmission ofPlaintiff s personal infonnation to the Third-Party was

     a communication             in   connection with the collect ofthe Consumer Debt.


                                                                                                                                                 PAGE 3 of 7
                                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                                                                                                                                      I




                    110   SE 6th Street.   17th Floor   l
                                                            Ft.   Luuderdale, Florida 33301 Phqnt (954)907-1139
                                                                                                  I                        I
                                                                                                                               Fax (855) 529-9540
                                                                         wwtv ibgggl ,qw coin
                                                                              .
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 4 of 33




              25.      ln addition to transmitting Plaintiff s personal information to the Third-Party,


     Defendant also transmitted Plaintiffs personal infomtation                                 to other third-party entities                in


     connection with the collection of the Consumer Debt. Defendant transmitted such information to

     these other third-party entities by, including but not limited tax ill utilizing -iskip traceil servicesg


     I21   utilizing bankruptcy,           SCRA,      probate, and other uscrubbingil services, and I31 utilizing

     independent third-party contractors to attempt to collect the Consumer debt from                                   Plaintiff.


              26.     On   a date better           known by Defendant, Defendant                     sent the letter prepared and/or

     complied by the Third-Party to                 Plaintiff,    of which was intemally dated March                        3,   2021, (the

     MColleCti0n Lettern) in an attempt to collect the                   Consumer Debt.

              27.     Attached as Exhibit RAH               is   a copy ofCollection Letter.

              28.     Defendant)       s   transmission of Plaintiff             s   personal information to the Third-Party                 is


     an explicit violation ofg l692c(b) ofthe                FDCPA.         See Hunstein        v.   Preferred Collection 84             Mgmt.

             No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th                              Cir.   Apr. 21, 2021) (a complete copy

     ofthe Hunstein opinion       is   attached as Exhibit UB2).

              29.     The Collection Letter contains                    a bar   code and/or Quick Response (HQRH) code, of

     which are indicative of Defendants use of the Third-Party                            to prepare, print, package, compile,

     and/or otherwise send the Collection Letter.

              30.     For Defendant-DC to maintain a valid consumer collection agency license with the

     Florida Department of State (so to otherwise Iawfidly collect, or attempt to collect, consumer debts

    from Florida consumers) Defendant knew                         it   was required       to tailor    its   (Defendant-DC, s) debt

     collector   methods to be    in   compliance with both the                 FDCPA and FCCPA.
             31.      Defendant knew that the Transmitted Information constituted an unlawful

    transmission ofPlaintiff       s   personal infonnation              in violation    of5 l692c(b) of the FDCPA.

                                                                                                                            PAGE         4 of 7
                                           LAW On-ctczs or JIBRAEL S. I-hum, PLLC
                                                                                                                                     I




                 no so em Street. nth Floor        Ft Lauderdale, Florida 33301 Phone (954)901-1136           Fax (B55) 529-9540-
                                                             www .1im-tiutw ggu
                                               I                                     I
                                                                                                          I
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 5 of 33




                     32.       The Third-Party did not have any                  legitimate need for the Transmitted Information,

     as the Transmitted Information constituted an unlawful transmission of Plaintiffs personal

     information             in violation   ofQ l692c(b) of the FDCPA.



                                                                           COUNT         1
                                                 VIOLATION OF                   15 U.S.C. 5 l692c1h1

                     33.       Plaintiffincorporates by reference paragraphs 1-32 of this Complaint.

                     34.       Pursuant to 5 l692c(b) of the                FDCPA, Na debt collector may not communicate,                                in


     connection with the collection of any debt, with any person other than the consumer, his attorney,

     a consumer reporting agency                         if   otherwise permitted by law, the creditor, the attorney of the

     creditor, or the attorney              of the debt collectorfi            l5 U.S.C. l692c(b) (emphasis added).

                     35.        As    set forth above,         Defendant, s transmission ofPlaintiffs personal information to

     the Third-Party violates Q l692c(b) ofthe                           FDCPA. See               Hunstein, No. 19-14434, 2021 U.S. App.

     LEXIS H648                (nlwle hold (1) that a violation ofg l692c(b) gives rise to a concrete injury in fact

     under Article            III   and (2) that the debt collectorls transmittal ofthe consumeris personal infomiation

     to   its   dunning vendor constituted a communication                           A
                                                                                         in   connection with the collection ofany debt,

     within the meaning ofij l692c(b)f,) Accordingly, Defendant violated 5 l692c(b) of the                                                          FDCPA
     when       it   transmitted Plaintiff s personal information to the Third-Party.

                     36.        WHEREFORE,               Plaintiff, respectfully, requests this                     Court            to enter a    judgment

     against Defendant, awarding Plaintiffthe following reliefz

                               (a)        Statutory and actual            damages as provided by 15 U.S.C. 5 l692kg

                                (b)       Costs and reasonable attomeys, fees pursuant to I5 U.S.C. Q l692kg and

                               (c)        Any other reliefthat this Court deems appropriate under the                                      circumstances.



                                                                                                                                             PAGE 5 of 7
                                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                                                                                                                                     I




                           no se sth sum,   17th Floor   I
                                                             n Lauder-dale, Florida 33301     I   Phone   (954) S07-1135   I
                                                                                                                               Fax   tam 525-saw
                                                                       yygw Jxbrae   QW agm
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 6 of 33




                                                                          Couur 2
                                          VIOLATION OF FLA. STAT. Q 55912151
             37.       Plaintiff incorporates               by reference paragraphs l-32 ofthis Complaint.

             38.       Pursuant to 5 5S9.72(5) of the                        FCCPA,          in collecting   consumer       debts,     no person

     shalli nfdjisclose to      a person other than               the debtor ar her or his family              inhrmation afecling the

     debrof s reputation, whether or nolfor credit worthiness, with Imowledge or reason to know that

     the other     person does not have a legitimate business need for the information or that the

     information ishlsef, Fla             State   5 559.72(5) (emphasis added).

             39.       As      set    forth       above,        Defendant unlawfully transmitted Plaintiffs personal

     information, by and through the Transmitted Information, to the Third-Party, whereby said

     transmitted information affective Plaintiff                     s    reputation because the Third-Party did not have any

     legilimale need for unlawfully transmitted personal infon-nation ofPlaintiff.

            40.        WHEREFORE,                  Plaintiff, respectfully, requests this                    Court to enter a judgment

     against Defendant, awarding Plaintiffthe following reliefi

                       (a)           Statutory and actual            damages pursuant to             Fla. Stat.    55S9.77(2)g

                       (b)           An    injunction prohibiting Defendant from engaging in further collection
                                     activities directed at Plaintiffthat are in violation                     ofthe    FCCPAg

                       (c)           Costs and reasonable attomeys, fees pursuant to Fla.                           Stat.   5559.77(2)g and

                       (d)           Any   other reliefthat this Court               deems appropriate under the circumstances.

                              IREMAINDER OF PAGE INTENTIONALLY LEFT BLANK1




                                                                                                                                PAGE 6 of 7
                                            LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                                                                                                                         I




                 110 SE 6th   Street, 17th Floor       Ft. lander-dale,   Flondn13S3Ol       Phone (950 9071135 Fax   (355) 529-9540
                                                                           am gw ggm
                                                   I                                     I



                                                                  M-iv
                                                                                                               i




                                                                               E1
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 7 of 33




          DATED1 June 9, 202l
                                                             Respectfully Submitted,

                                                                 /s/ Jibrael S.   Hindi
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.1 H8259
                                                             E-mailr    jibraelQ)jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida BarNo.2 118377
                                                             E-mailz        tomQa)jibraellaw.com
                                                             THE LAW OFFICES OF JIBRAEL S. HINDI
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 3330i
                                                             Phonez         954-907-1 I36
                                                             Faxz           855-529-9540




                                                                                                                PAGEI 7 051
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            1   10 srz am sum, I-uh Floor n Laudu-dale, Fltlflda assm Phone (954) 907-1136
                                         I




                                                   nww Jihrgg gw mm
                                                                       I                     I
                                                                                                 m   (555)   5299540
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 8 of 33




                         EXHIBIT NA
          Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 9 of 33


                                   ._                                                                                                                                   Sand ali wrmen correspondence to.                                                                                                                                    C       _   ,


                                                                                                                         nE
              _
                              -.
                                                                                                                                                                        AHianceOne Receivables Mamoomom,                                                                     Inc.
                                   A
                                                                                                                                                                        4550 F Su-out Rd. Suim 300                                                                       -                                        V
                                                                                                                                                                                                                                                                                                                                             Q57-P_
                      ---in
                          K
                                       --I-+--WNW                                                               -

                                                                                                                                                                        Travose,     PA19053
                      I            --
                          1w-I147-vff/v_,k
                                           -W-W                                 A

                                                                                                            -                        .    I                         ,                         V7       \1.M._y.1.nw4nv-mnlg-aw
                                                                                                                                                                                                                                                             _

                                                                                                                                                                                          Name usn PULVER
                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                          _




                                                                                                                                                                                          Accuunl Numbuz samsu
                                                                                                                                                                                                             .



mys,gagagg,ggijQ1 35                                                                               ,                                                                                                                                                                                                                              PIN    1   xo
  I       b
                                               W,-57, sfi.                                                                                                                                crscl1orRdummuWNumberz94495517
                                                                                                                                                                                          QrudRnrzFludda Daparlmanl 01Transpor1atron Ton-By-Plate
                                                                   V

 V497,                                                                 .
                                                                                                                        oi   Tmn3gm15\5unMhaa                                                                                                                                                                         Irv   rmmeiiaw co. Arl-
      a\\( V
                                       M
                                   is-m,,L_f__.                                                        KULLYALL FTHEI PORT                                                       1




                                                                                                        qnpnm-pmam Nvummmg payment plaiu mammwq--em mm bdow and
                                                                                        A                                                                                                          \

              v                                                             Q            V



                                                               q
                                                                                                                                                                                                                                                                                                              be SW5 y0uracmun4
                                   Q



                                                                me mmeumuamoums
                                                                          bemw the amnum of me am as ol unam- 2.
                                                                                                 thou allliildmi Zamuunb 55
                                                                                                                                                                                                                              2                         urcllom may adjust our bavance -1,.-M. 1,,
                                                               Ms unwed
                                                                                                                                                                                                                                                                                                                                   M
                                                                                                                                                                                                                                                                                                                                   fwv
                                                                                                                                \s

                                                                   U HY mm xnVQn\Q\I\x ma refers
                                                                                                                                                                                                                                                     V

                                                                                and our                                                                                                                                                                                 0 one Ovrecf) Yr op rmF
                                                                                                                                                                                                                                                               an w Us DIR mm H UCH P 7.M
                                                                                                                                                                                                                                                             contact ourwnyu
                                                                                               P                                                                                                                                                        basin
                                                                                                                                                      client
      .   ,
                                                                                    k
                                                                                           lmm
                                                                                                                                              b


                                                                                                                                                                          anuwmmt aw
                                                                                                                                                                             i

                                                                                                                                                                             I
                                                                                                                                                                                                         I

                                                                                                                                                                                                                          4                         IIOOOUII     -

                                                                                                                                                                                                                                                                             H      Y                                                                            .



                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                                          \




                                                                                    1

                                                                                                                             mm
                                                                           Pf                                                                                                                                                                            Y




                                                                                                                                                                                                                                                      migna dmqu-14_1hrn4)h vgnou. memwv E,
                                                                                                                                                                                          V




          Fm-yaw --                               --
                                                           3
                                                                           --                                                     d_eh11          card er          wadiuarn pi                                        V       ,\
                                                                                                                                                                                                                                       .




                  Y-\..-ww ,1 -u         2 YL     benmsawn 32n.n21JaL Flor-0., Slniuea
                  \-rvafldanon 5\\okeY reg-psxrqunn 1-mu im 1.-npa zmuunm
                                                                                                   mam                                                                           m0T has the aulvsarrty In mmme a motnr IEHYC-E Incense pvam or                                                                                                                      I




                            Dbs\.Lo5uRE8
                  n/vr.2RT/\r.-T
              Unless you nomy (ms omce wnlhm so as s mu receiving mu once that nu n um the al a                                     oi, m
                                                                                                        mm
                                                                                                        Hhrs debt or an
                                                                                                                                                                                                                                                                                                                       JEN
                                                                                                                                          an-em
                                                                                                                                                                                                                                                                                                              -




              will assvmq we debt vs va-ad
                                                                                                                               In
                                               mud mu affine m wmlnaxiwn so oayys aviifremw-avg Jngyngnce mm you Q-SLBET1.32           of
              ovany portion oi a. lhus offme obmm venncanan of tha de or ohlam a copy cl a gudgment and ma\I ynu a mpy al such gudgmlnl or debt
                                                      me mmy-day pawn. ll-us utrme wm pmwde you mm me name am addrsss at me on-gmar
                                                                                                                    1

              vaqlizlgrsappon
                                                                           rmhokwgxpkarin                                                                                                                                                                                                                                                                                I




          Thus-bmrmmlmtlon                                                      is           from a         dew cauedcr                   The-, IS             an anampl    xq collect        a cam, and any mu-rrnamn oblnvmd                                                      will     be uS60                    luv   mar purpusa




                                           b



                                                                                                                                                  ACCOUNT INFORMATION                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                             \




                                               Assigned Amount                                                                                    awn hrm Flee                                           Pnymems Pmlwu                                                                       TOTAL aauwcz DUE
                                                                                                                                                                                                                                                                                                                      mom
                                                                                                                                                                                                                                                                     H




                                                   5 2,20                           M                                                                          -   an                                                          s       om                                                                         s
                                                                                                                                                                                                                          BMW F
                                                                                                                                                       _
                                                                                                                                                  _                                                                                                                                  ,
                                                                                                                                                                                      \

                  .                                                                                                                                                                                                                                                           ,




                                                                                                                                                                                                                  F-_-q-__--W
                                   _    __                     _                    _,        ,_                                     V7                                                                          Re\v_rr\_\/MI\                                                          .                                    .


                                                                                                                                                                                                                                                                                                      A
                                                                                                                                                                                                                               my Q
                                                                                                                                                                                                                                                                                         I   I

                                                                                                                                                                                                                                                                                                                                   .

                               PO BOX awzsv
                               uvoum 11145151-ezev
                                                                                                                                                                                                                  lL,L37U953W_
                                                                                                                                                                                                                      -777                                           i       f_ H                --   7
                                                                                                                                                                                                                                                                                                                        Alllili-\CE\
                                                                                                                                                                                                                                                                                                                                                             -               I


                               pg-yupm SEFWICE Rgcgggrgg                                                                                                                                                                                           Account Number                                                                      ru-nnunr
                                                                                                                                                           V
                                                                                                                                                                                                                  _   _.           ,       ,   ,   __5_34E1L,____ _,,_                                                 ___        _5,153Q_93
                              tmelHeme ad mssmy        1                                                I               sendnulednrs                                                                                                   Plmsamammwxunmwuwrwwbhmmemdrsss
                                                                                                                                                                                                                      -I               bdrmvv1yuaMsMOP3yh1Dmvlu-CIad\\Cavu.(\nmine
                                                                                                                                                                                                                                       A010-NIBOI\br\\hE7BV9OBi/UfQ\Am


                                               llllllllllllllnll--uh-IN-I--Illlllll-llI-l-llm-IlIAllIllII-
                                               scumrcw  L-FLNTC1C
                                           -jvowaxwnzaoasa -eswsaez 100230
              _


  rlf

  I
                                               USA PULVER                                                                                                                                                                     IlullI-Ill.llmW-Illll---llllllIllIll--ll-lll-I-llm-ll1--In                                                                     .



                                               2254 57TH CIR                                                                                                                                                                  ALLIANCEDNE RECEQVABLES MANAGEMENT INC
                                               VERO BEACH FL 32966-4655
                                                                                                                                                                                                                                                                                                                                                             -


                                                                                                                                                                                                                              PO BOX 3100                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                              SOUTHEASTERN FA 1898-3100                                                                                                                          _
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 10 of 33




                         EXHIBIT GGB
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 11 of 33

                   USCA11 Caser 19-14434
              I




                                              Dale   Filedi   04/21/2021    Pagei    1   of   23


                                                                                              IPUBLISH1
                        m rma UNITED STATES COURT or APPEALS
                                FOR THE ELEVENTH CIRCUIT

                                            No. 19-14434


                           D.C. Docket No. 8119-cv-00983-TPB-TGW



     RICHARD HUNSTEIN,
                                                                                Plaintiff - Appellant,


                                              versus

     PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,
                                                                            Defendant - Appellee.



                           Appeal from the United States District Court
                                for the Middle District of Florida



                                         (April 21, 2021)

     Before       JORDAN, NEWSOM,     and   TJOFLAT,          Circuit Judges.

     NEWSOM, Circuit Judges
             This appeal presents an interesting question of first impression under the

     Fair   Debt Collection Practices Act-and,       like so    many other cases    arising under
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 12 of 33

                   USCA11 C3581 19-14434               Date   Filedz   04/21/2021     Page12   of 23



     federal statutes these days, requires us first to consider whether our plaintiff has


     Article III standing.

             The    short storyz   A debt collector electronically transmitted data conceming
     a consumcris debt-including his name, his outstanding balance, the fact that his

     debt resulted from his son,s medical treatment, and his sonas                    name-to       a third-

     party vendor.      The third-party vendor then used the data to create,               print,   and mail a

     Hdunningl,     letter to   the consumer.    The consumer            filed suit alleging that, in   sending

     his personal information to the vendor, the debt collector                  had violated 15 U.S.C.        5


     1692c(b), which, with certain exceptions, prohibits debt collectors from

     communicating consumers, personal information                       to third parties Kin connection


     with the collection of any debtf, The              district court rejected the     consumeris reading

     of Q l692c(b) and dismissed           his suit.    On appeal, we must consider, as a threshold
     matter, whether a violation          of 5 1692c(b) gives          rise to a concrete injury in fact


     under Article     III,   and, on the merits, whether the debt collectoris communication

     with   its   dunning vendor was Gin comection with the collection of any debtf,

             We hold (1) that a violation of 5           l692c(b) gives rise to a concrete injury in

     fact under Article III       and   (2) that the debt collectorts transmittal         of the consumeris

     personal information to        its   dunning vendor constituted a communication Kin

     connection with the collection of any debts within the meaning of 5 l692c(b).




                                                              2
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 13 of 33

                USCA11 Casei 19-14434
            I


                                                  Date   Filedi     04/21/2021      Pagei 3 of 23



     Accordingly,    we    reverse thejudgment of the district court and             remand    for further

     proceedings.

                                                         I


           Congress enacted the         FDCPA into eliminate abusive debt collection practices
     by debt collectorsu and Hto protect consumers against debt collection abusesf, 15

     U.S.C. 5 1692(e).      To that end,   Q   l692c(b) of the       FDCPA,      titled   HCommunication

     with third partiesf provides thatw

           Except as provided in section 1692b of this title, without the prior
           consent of the consumer given directly to the debt collector, or the                          V




           express permission of a court of competent jurisdiction, or as
           reasonably necessary to effectuate a postjudgment judicial remedy, a
           debt collector may not communicate, in connection with the collection
           of any debt, with any person other than the consumer, his attomey, a
           consumer reporting agency if otherwise permitted by law, the creditor,
           the attorney of the creditor, or the attorney of the debt collector.

     15 U.S.C. Q l692c(b).         The provision that        5   l692c(b) cross-references-5        1692b-

     governs the manner       in   which a debt   collector       may communicate nwith any person

     other than the consumer for the purpose of acquiring location informationf, 15

     U.S.C. 5 1692b. The       FDCPA thus broadly prohibits a debt collector from
     communicating with anyone other than the consumer Kin comection with the

     collection of any debt), subject to several carefully crafted               exceptions-some

     enumerated     in 5   l692c(b), and others in 5 1692b.

           Richard Hunstein incurred a debt to Johns Hopkins All Childrenis Hospital

     arising out   of his sonls medical treatment. The hospital assigned the debt                   to

                                                         3
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 14 of 33

                   USCA11 Casei 19-14434
               I




                                                  Date     Filedi   O4/21/2021      Page14       of 23



     Preferred Collections 8c       Management      Services, Inc. for collection. Preferred in

     turn hired     Compumail,     a Califomia-based commercial mail vendor, to handle the

     collection. Preferred electronically transmitted to              Compumail certain information

     about Iflunstein, including,      among other thingsz          (1) his status as a debtor, (2) the

     exact balance of his debt, (3) the entity to which he              owed the    debt, (4) that the debt


     concemed       his sonis   medical treatment, and (5) his son,s name. Compumail used

     that information to generate       and send a dunning          letter to   Hunstein.

               Hunstein   filed a complaint, alleging violations          of both the   FDCPA, see        15

     U.S.C. 55l692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

     see Fla. Stat. 5 559.72(5).       As   relevant here, the district court dismissed Hunsteinis

     action for failure to state a claim, concluding that he hadnlt sufficiently alleged that

     Preferredis transmittal to      Compumail     violated Q 1692c(b) because              it   didnit qualify

     as a    communication Gin connection with the collection of alnyl debtfn




     I
      The district court held for the same reason that Hunstein had not stated a claim for a violation
     ofg 1692f. The district court then declined to accept supplementaljurisdiction over Hunsteinls
     state   law claim. Hunsteinls appeal addresses only the portion ofhis complaint relating to
     Q l692c(b).


                                                       4
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 15 of 33
               4



                    USCA11 Caset 19-14434              Date   Filedz   04/21/2021      b
                                                                                           Pager 5 of 23



               Hunstein appealed, and        we requested supplemental              briefing       on the question

     whether he had Article IH standing to sue, which                    we now consider along with the

     merits.2


                                                            II


               First things    first.   Because standing implicates our subject matter

     jurisdiction,      we must address      it   at the outset,    before tuming to the merits. Steel Co.

     v.    Citizensfor a Better Envlt, 523 U.S. 83, 101-O2 (1998). Article                          III   ofthe

     Constitution grants federal courts ujudicial Poweru to resolve nCasesM and

     nControversies.n U.S. Const.            art.   HI, 55 1-2. This case-or-controversy

     requirement, which has been construed to                     embody the    doctrine of standing,

     Hconfines the federal courts to a properlyjudicial roleil Spokeo, Inc.                           v.   Robins,

     136     S. Ct.   1540, 1547 (2016). The Min-educible constitutional                    minimums of Article

     III   standing entails three elementsz injury in              fact, causation,    and     redressability.


     Lujan     v.   Defs.   of Wildlife, 504 us. 555, 560-561 (1992).

               Hunsteinls appeal involves the           first     element, injury in       fact,   which consists of

     Han invasion of a legally protected interestv that                 is   both uconcrete and


     Z
       Whether Hunstein has standing to sue is a thresholdjurisdictional question that we review de
     novo. Debernardis v. IQ Formulaliuns, LLC, 942 F.3d 1076, I083 (1 lth Cir. 2019). KWe
     review the decision to dismiss Plaintiffs complaint pursuant to Rule l2(b)(6) de novo, applying
     the same standard as the district courtf, Hnlzmun v. Malcolm S. Gerald (Q Axs0cs., Inc., 920
     F.3d 1264, l268(11th Cir. 2019). Accepting the oomplaintls allegations as true and construing
     the facts in the light most favorable to Hunstein, tithe relevant inquiry is whether Plaintiffhas
     stated a iplausible claim for relieP under the FDCPAP Id. (quoting Ashcroft v. Iqbal, 556 U.S.
     662, 679 (2009)).

                                                              5
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 16 of 33

                  USCA11 Cassi 19-14434              Date   Filedi   O4/21/2021       Pagei 6 Of 23



     particularizedt,   and uactual or imminent, not conjectural or hypotheticalfy                     Id. at


     560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt.,                      Inc.,    964

     F.3d 990     (1 lth Cir.   2020), a case involving the          FDCPA, we reiterated that ulejach

     subsidiary element of injury-a legally protected interest, concreteness,

     particularization,    and imminencewmust be                satistiedf, Id. at   996-97. The standing

     question here implicates the concreteness sub-element.

               A plaintiff can meet the concreteness requirement in any of three ways.
     First,   he can allege a tangible       harmwa category that is tithe most obvious and

     easiest to understandn       and that includes, among other things, physical              injury,


     financial loss,   and emotional        distress.   See Muransky      v.   Godiva Chocolatier, Ina,

     979 F.3d 917, 926 (11th         Cir.   2020) (en bane), see also Huffv. TeIeCheck             Servs.,


     Inc.,    923 F.3d 458, 463 (6th        Cir. 2019).    Second, a plaintiff can allege a urisk of

     real    harmf, Muransky, 979 F.3d          at   927. Third, in the absence of a tangible injury

     or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

     an intangible-but-nonetheless-concrete               injury. Spolceo,     136   S. Ct. at 1549.    We
     consider each possibility in turn.

                                                           A
               Hunstein doesn,t allege a tangible harm. The complaint contains no

     allegations of physical injury, financial loss, or emotional distress. Instead, the

     complaint (1) conclusorily asserts that nlilf a debt collector (conveys information


                                                            6
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 17 of 33

                 USCA11 Caset 19-14434                                              Paget 7 of 23
             l


                                                  Date   Filedt   04/21/2021



     regarding the debt to a third partyw-informs the third party that the debt exists or

     provides information about the details of the debt-then the debtor                       may well      be

     harmed by the spread of this informationjn and               (2)   vaguely references the ftknown,

     negative effect that disclosing sensitive medical information to an unauthorized

     third-party has   on consumersL1,, In        his   supplemental      brief,   Hunstein asks us to

     construe these assertions as allegations of emotional harm, arguing that he was

     nhumiliated, embarrassed, and suffered severe anxietyfjii But                    we have Nrepeatedly

     held that an issue not raised in the district court and raised for the                 first   time in an

     appeal will not be considered by this courtf, Access Now, Inc.                   v.    Sw. Airlines Co.,

     385 F.3d 1324, 1331    (1 lth Cir.    2004) (quotation marks omitted). Hunstein thus

     cannot establish standing on the basis of a tangible harm.

                                                         B
             Nor can Hunstein demonstrate standing by the second route-showing a

     Mrisk   of real harm), ulwlhile very nearly any            level   of direct injury      is   sufficient to


     show a concrete harm,       the risk-of-hami analysis entails a          more demanding

     standard-courts are charged with considering the magnitude of the riskf,

     Muransky, 979 F.3d     at   927. HFactual allegations that establish a risk that                  is


     substantial, significant, or poses a realistic          danger will clear this        barf.1i, Id. at   933.

     Put slightly differently,   to constitute injury in fact, the Hthreatened injury                 must be

     certainly impending),       Clapper   v.   Amnesty Int ll USA, 568 U.S. 398, 409 (2013).


                                                         7
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 18 of 33
                i



                      USCA11 Casei 19-14434                   Dale   Filedi    O4/21/2021         Pagei 8 of 23



     Again, Hunstein alleges only that a debtor Nmay well be harmed by the spreads, of

     the sort of information at issue here. That vague allegation falls short of a risk that

     is   Hsubstantial, significant, or poses a realistic                 dangerf Muransky, 979 F.3d              at   933,

     or   is   nceitainly impendingj, Clapper, 568 U.S. at 409.

                                                                   C
                We thus consider whether Hunstein can show standing in the third mannery
     through a statutory violation. HlTjhe violation of a procedural right granted by

     statute        can be sufficient     in   some circumstances              to constitute injury in factjl     such

     that Ha plaintiff.       .   .   need not allege any additional harm beyond the one Congress

     has identitiedfi Spokeo, 136                S. Ct. at     1549. Spnkeo instructs that in determining

     whether a statutory violation confers Article                       III   standing,    we    should consider

     Hhistory and the judgment of Congressfi Id.

                                                                     l


                Starting with history,          we can discem a concrete                 injury   where Nintangible

     harm has a close relationship               to a      harm   that has traditionally          been regarded as

     providing a basis for a lawsuit                  in   English or American courtsf, Id. Put differently,

     we look to tswhether the statutory violation at issue led to a type of hamt that has

     historically       been recognized as actionable), Murtlnsky, 979 F.3d                           at   926.

     Muransky explains that the                nfit   between a new            statute   and a pedigreed common-




                                                                     8
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 19 of 33
              A



                    USCA11 Casei 19-14434                  Date     Filedi     04/21/2021       Pagei 9 of 23



     law cause of action need not be perfect, but                      we are called to consider at a minimum

     whether the harms match up between the                         tvvoil Id.


              For more than a century, invasions of personal privacy have been regarded

     as a valid basis for tort suits in            American         courts. See, e.g.,       Pavesich     v.   New
     England Life Ins. Co., 122 Ga. 190, 50                   S.E.     68 (1905), Munden           v.   Harris, 153        Mo.

     App. 652, 134 S.W. 1076 (1911), Kunz                      v.   Allen, 102 Kan. 883, 172                   532 (1918).

     By    1977, the Restatement (Second) noted that                          tithe   existence of a right of privacy

     is   now recognized         in the great majority         of the American jurisdictions               that     have

     considered the questionfl Restatement (Second) of Torts 5                                652A      cmt.   a.   (Am. Law

     Inst.   1977).

              More particularly,         the term ttinvasion of privacyil comprises an identifiable

     family of common-law torts_including, most relevantly here, npublic disclosure

     of private      factsfi   Invasion of Privacy, Blackis                   Law Dictionary 952         (l0th ed.

     2014).       It is   hornbook law      that ltlojne     who gives publicity to a matter conceming

     the private      life   of another     is   subject to liability to the other for invasion of his

     privacy, if the matter publicized               is   of a kind     that (a)      would be highly offensive            to a


     reasonable person, and (b)              is   not of legitimate       concem to         the publicf, Restatement

     (Second) ofTorts           5    652D   (l977)g accord,           e.g.,   77 C.I.S. Right ofPrivacy and

     Publicity Q 323         62A Am. Jur. 2d Privacy Q                79. Indeed, the        Supreme Court itself

     has recognized          tithe   individual interest in avoiding disclosure of personal mattersn


                                                                  9
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 20 of 33

                   USCA11 Casez 19-T4434
               V


                                                       Date   Filedi   04/21/2021       Pagez 10 of Z3



     and has recognized that Hboth the             common law and the literal            understandings of

     privacy encompass the individualis control of information conceming his or her

     personfi United States           Dep of Justice v.
                                            it
                                                                  Reporters   Comm. for Freedom of the

     Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

              Having established         the historical pedigree of invasion-of-privacy tortsiin

     particular, the sub-species applicable to the public disclosure                     of private facts-we

     next consider whether Preferredis alleged statutory violation                      is   sufficiently


     analogous. Notably, the            FDCPA9s      statutory findings explicitly identify Hinvasions

     of individual privacyu as one of the              l18.HTlS    against which the statute       is   directed. 15


     U.S.C. 5 l692(a).            And to that end, the statutory provision under which I-Ikunstein

     has sued here expressly prohibits a debt collector from Hcommunicatlingju with

     any but a few persons or           entities Gin   connection with the collection of any debt),

     Id.   Q l692c(b). Although Q 1692c(b) isnit identical in                  all   respects to the invasion-

     of-privacy        tort,   we have no   difficulty concluding that        it   bears Ha close relationship

     to a   h8.lTIl   that has traditionally     been regarded as providing a basis for a lawsuit                in


     English or American courtsf, Spokeo, 136 S. Ct. at 1549.

                               Cable News Network, Inc 854 F.3d 1336
       A




               Perry     v.                                   ,                      (1 lth Cir.   2017), strongly

     supports that conclusion. Perry              concemed         a plaintiffs allegations that         CNN
     divulged his news-viewing history to a third-party in violation of the Video

     Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                                              I0
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 21 of 33
             Y


                  USCA11 Casei 19-14434                Date   Filedi   04/21/2021    Pagez 11 of 23



     to privacy in general and,           more particularly,        the privacy interest implicated by the

     VPPA-the           interest in preventing the disclosure           of personal infomtation-the

     Court   in   Perry concluded that the statutory violation of the               VPPA constituted a
     cognizable Article          III injury. Id. at    1341 (citing Reporters, 489 U.S.          at   76243).

     Hunsteinis allegations closely resemble those in Perry. The                     VPPA prohibits nlaj
     video tape service provider (from) knowingly disclosling1, to any person,

     personally identifiable information concerning any consumer of such providerfi

     18 U.S.C. 5 2710(b).           As    relevant here, the       FDCPA similarly prohibits a debt
     collector     from ltcommunicatfingl,           in   connection with the collection of any debt,

     with any person other than the consumerl.1,i 5l692c(b). The two statutes thus

     share a     common structure-A may not share information about B with C. Because
     we    find Perryis reasoning persuasive              and analogous, we adopt       it   here.


             Our decision in         Trichell does not require a contrary conclusion. That case

     addressed a claim under a different              FDCPA provision,         Q 1692e,   which       states that a


     ndebt collector         may   not use any false, deceptive, or misleading representation or

     means       in connection with the collection            of any debtf, 15 U.S.C.        Q 1692e.     The

     plaintiffs in Trichell alleged that debt collectors                had sent them misleading         letters,


     and   in assessing their claims, pedigree,             we determined that the nclosest historical

     comparison         is   to causes   of action   for fraudulent or negligent misrepresentationfi


     964 F.3d      at   998. Canvassing the          common-law        history of those torts,   we    held that
      \




                                                              ll
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 22 of 33
              I


                  USCA11 Caset 19-14434                   Date   Filedi   04/21/2021     Pagei 12 of 23



     the plaintiffs, claims lacked the necessary nclose relationshipl, to them. Id. at                          997-

     98. That conclusion            is   entirely consistent with our holding here that I-Iunstein has


     standing to sue under a different               FDCPA provision.          Hunsteinis claim, unlike the

     Trichelllplaintiifsi, arises          under    Q    1692c(b) and bears a closeirelationship to a

     common-law tort.

                                                                 2

              Although       it   presents a closer question,         we conclude      that tithe   judgment of

     Congressn also favors Hunstein. Congress, of course, expresses                           its   njudgmentn   in


     only one     way-through             the text of duly enacted statutes.           Even assuming     that


     5   1692c(b) does not clearly enough express Congressls judgment that injuries of

     the sort that l-Iunstein alleges are actionable, here Congress                     went further to

     Hexplain     itselff,   Huff, 923 F.3d at 466. In particular, as already noted, in a section

     of the   FDCPA titled nCongressional findings and declaration of purposej,
     Congress identified the ninvasionll of individual privacyn as one of the harms

     against which the statute             is   directed. 15 U.S.C. 5 l692(a). That,           we think, is
     sufficient.


              Itis true that      we pointed       in Trichell to the      FDCPA,s     language that a person

     may recover uany actual damage                     sustained by such person as a result of, an

     FDCPA violation and usuch additional damages as the court may allowf                                15

     U.S.C. 5 l692k(a), as evidence of Congressisjudgment that violations ofa


                                                                 12
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 23 of 33

                  USCA11 Caset 19-14434
             I


                                               Date   Filedi      04/21/2021     Pagei 13 of 23



     different    provision-Q l692e4do not ipso facto constitute a concrete                    injury.


      Trichell,   964 F.3d   at 1000.   We donat read Q      l692k(a), though, as categorically

     limiting the class   of FDCPA      plaintiffs to those       with actual damagesiparticularly

     where, as here, the     FDCPAls     statutory findings expressly address the very              hamq

     allegedwan uinvasionlj of individual privacyf, 15 U.S.C.                   5 l692(a).

                                                 it    1    it




            Because    (1) 5 l692c(b) bears a close relationship to a            harm   that   American

     courts have long recognized as cognizable and (2) Congressls judgment indicates

     that violations   of Q1692c(b) constitute a concrete           injury,   we conclude that Hunstein

     has the requisite standing to sue.

                                                      III


            Having determined       that Hunstein has standing to sue           under Q 1692c(b),         we

     now consider the merits of his       case. Recall that Q l692c(b) states that, subject to


     several exceptions, Ma debt collector      may    not communicate, in connection with the

     collection of any debtj, with       anyone other than the consumer. l5 U.S.C.

     5 l692c(b).     The parties agree that Preferred        is   a ndebt collector), that Hunstein        is   a

     uconsumerj, and that the alleged debt        at issue       here   was a Nconsumer debtf       all


     within the meaning of Q l692c(b). Helpfully, the parties also agree that Preferredis

     transmittal of Hunsteinss personal information to              Compumail     constitutes a




                                                      13
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 24 of 33

                   USCA11 Casez 19-14434                                            Pagei 14 of 23
              I




                                              Date   Filedr   04/21/2021



     ucommunicationl, within the meaning of the           statute.3     Accordingly, the sole

     question before us     is   whether Preferredis communication with Compumail was                    (tin



     connection with the collection of any debtf such that              it   violates Q1692c(b).


     Hunstein contends that the plain meaning of the phrase Min connection with the

     collection of any debtu      and relevant precedents show that            it   was and does.

     Preferred, conversely, urges us to adopt a ufactor-based analysisn that                 shows that,    it



     says,   its   communication with Compumail was not          (tin   connection with the

     collection of any debt),


              We begin with the plain meaning of the phrase Kin connection withn and its
     cognate word, nconnectionfs Dictionaries have adopted broad definitions of both.

     Websteris Third defines uconnectionu to mean ttrelationship or associationfl

     Connection, Websterls Third Intemational Dictionary at 481 (1961), and the

     Oxford Dictionary of English defines the key phrase Min connection                    withi, to   mean

     uwith reference to forl concemingj, In Connection With, Oxford Dictionary of

     English at 369 (2010). Usage authorities tiuther explain that the phrase Kin




     3
       Section l692a(2) defines communication as tithe conveying of information regarding a debt
     directly or indirectly to any person through any medium), 15 U.S.C. 5 1692a(2).


                                                     l4
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 25 of 33
              l



                    USCA11 Casel 19-14434                  Date    Filedi   04/21/2021      Pages 15 of 23



     connection withu         is   ninvariably a vague, loose connectivefi Bryan A.                    Gamer,

     Gameris Dictionary of Legal Usage 440 (3d                          ed. 2011).


              Preferredis transmittal to            Compumail included             specific details regarding


     Hunsteinis debts Hunsteinis status as a debtor, the precise amount of his debt, the

     entity to      which the debt was owed, and the                   fact that the debt   concerned his sonis

     medical treatment,            among other things.            It   seems   to us inescapable that Preferredis


     communication          to   Compumail         at least   nconcernedj, was nwith reference tofi and

     bore a ifrelationship lorl associationu to                its     collection of Hunsteinis debt.     We thus
     hold that Hunstein has alleged a communication Kin connection with the collection
                                                                                                                    v




     of any       debtii as that   phrase   is   commonly         understood.

              Preferred resists that conclusion on three different grounds, which                         we

     address in turn.

                                                                  A
              First, Preferred relies        on our    interpretation          of another FDCPA provision,

     tj   l692e, to argue that communications Min connection with the collection of any

     debtn necessarily entail a          demand       for payment. In relevant part, Q            1692c   states that


     nlal debt collector         may   not use any false, deceptive, or misleading representation

     or   means in connection with               the collection        ofany debtf, 15 U.S.C.      Q   1692c

     (emphasis added). In the            line     of cases interpreting the meaning of Kin connection

     with the collection of any debts               in Q   l692e,       we have focused on the language of the

                                                                  15
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 26 of 33
           I


                USCA11 C3581 19-14434                   Date    Fil6dI     O4/21/2021         Pagei 16 of 23



     underlying communication. In Reese                   v. Ellis,      Painter, Ratterree d2          Adams, LLP,

     for instance, in concluding that a              law firmis       letter to   a consumer was Min

     connection with the collection of any debti, withinthe meaning of Q l692e,                                            we

     emphasized    that the letter expressly stated that the firm                    was attempting to collect a

     debt and   was   acting as a debt collector,           demanded          full   and immediate payment,

     and threatened    to   add attomeysi fees           to the outstanding          balance      if the        debtors              ,



     didnit pay.   678 F.3d 1211, 1217               (1 lth Cir.     2012). Similarly, in Caceres                     v.



     McCalla Raymer,_ LLC, we held that a collection                         letter constituted        a

     ucommunication         in   connection with the collection of afnyl debti, under 5 l692e for

     similar reasons. Quoting the letter,              we emphasized nthat              it   is (for   the purpose of

     collecting a debtg,     it   refers in    two   additional paragraphs to fcollection effonsf                               it



     states that collections efforts will continue                   and   that additional attorneys, fees                  and

     costs will accrueg     it    states the   amount of the debt and              indicates that          it   must be paid

     in certified funds,     and    it   gives the    name ofthe creditor and supplies the law firmis

     phone number      in the paragraph         where      it   talks about       paymentsfl 755 F.3d 1299,

                (um cit. 2014).
                                                                                        I




     1301-03

           Relying on Caceres and Reese-both of which, again, addressed                                           5   l692e-

     the district court here adopted the following testz

           When determining whether a communication was made in connection
           with the collection of alnyl debt, the courts look to the language of the
           communication itself to ascertain whether it contains a demand for
           payment and wams of additional fees or actions if payment is not

                                                                16
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 27 of 33

                 USCA11 Casei 19-14434
           I


                                                Date   Filedi   04/21/2021     Pagei 17 of 23



           tendered. Consequently, when determining whether the transmission
           of information to a third party constitutes a violation of the FDCPA, it
           is important to consider whether the communication makes an express

           or implied demand for payment.

           The district courfs conclusion that the phrase Min connection with the

     collection of any debtn necessarily entails a          demand   for   payment defies the

     language and structure of 5 l692c(b) for two separate but related reasonswneither

     of which applies to 5 1692e.       First, the   demand-for-payment interpretation would

     render superfluous the exceptions spelled out in 55 l692c(b) and 1692b. Consider

     as an initial matter the exceptions specified in 5 1692c(b) itselfz GTAI debt


     collector   may not communicate,      in   connection with the collection of any debt, with

     any person other than the consumer,         his attorney,     a consumer reporting agency          if


     otherwise permitted by law, the creditor, the attorney of the creditor, or the

     attorney of the debt collectorljn 15 U.S.C. Q l6b2c(b) (emphasis added).

     Communications with four of the         six excepted       parties-a consumer reporting

     agency, the creditor, the attomey of the creditor, and the attomey of the debt

     collector-would never include a demand for payment. The same                    is   true of the

     parties covered   by   Q   1692b and, by textual cross-reference, excluded from

                                                                                    whoma debt
                                                                                                         i




     5 l692c(b),s coveragez upersonlsl other than the             consumer-U with

     collector might   communicate Hfor the purpose of acquiring location information




                                                       l7
                                   K
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 28 of 33
              I


                   USCA11 Casei 19-14434                                 Date      Filedi      O4/21/2021        Pagei 18 of 23

                                    /               .




     about the consumerfi Id. Q 1692b.                                   A debt collector would presumably never make
     a   demand     for   payment of a party matching                                   that description.


              The upshot       is   that the phrase Kin connection with the collection                                     of any debtn

     in Q    l692c(b) must      mean something more than a mere demand                                              for payment.


     Otherwise, Congress,s enumerated exceptions would be redundant. Under the

     district courtss      demand-for-payment                             interpretation,            Congress wouldnit have

     needed       to include exceptions for                     communications with consumer reporting

     agencies, creditors, attomeys of creditors, attorneys of debt collectors, or persons

     providing a debtoris location infomtationg those communications would have been

     foreclosed ipso facto by the phrase min connection with the collection of any debtf,

     It is   a ttcardinal principle of statutory constructions that                                       tea   statute ought,   upon the

     whole, to be so construed               that, if               it   can be prevented, no clause, sentence, or word

     shall be superfluousf.11i              Duncan v. Walker, 533                               U.S. 167, 174 (2001) (quotation

     marks omitted), accord,                e.g.,   Antonin Scalia                        84   Bryan A. Garner, Reading Lawz

     The Interpretation of Legal Texts 174 (2012)                                         (nlf possible, every        word and every

     provision      is   to be given effect             .   .   .    .   None should be               ignored.     None should

     needlessly be given an interpretation that causes                                          it   to duplicate another provision or


     to   have no consequencef). Because                                   it is   possible-and indeed, we think, more




                                                                                   I8



                                        /
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 29 of 33

                   USCA11 C3581 19-14434
               I


                                                   -Date FllEdI O4/21/2021               Pagei 19 Of 23



     natural-to interpret        5   l692c(b) in a way that does not render most of its textually

     specified exceptions redundant,            we will do so.

               Second, and relatedly, the       district   courfs interpretation renders yet another

     portion of 5 l692c(b) meaningless.             By insisting on a demand for payment,                  the

     district court essentially interpreted Nin          connection with the collection of any debtn

     to   mean Hto    collect   any debtf, Under     this interpretation, the            key phrase Kin

     connection withn has no independent meaning or force. But as just explained,                                we

     have a duty to Hgive        effect, if possible, to    every clause and word of a              statutef.1,,


     Duncan, 533 U.S.        at 174.


               The   district court   seems to have been        led astray    by   its   reliance   on decisions

     interpreting 5 l692e,       whose language and operation               are different    from

     5 1692c(b),s in      important respects.       As   a linguistic matter, Q l692e contains none

     of the specific exceptions that        Q   l692c(b) does, accordingly, there was no risk                    in


     Reese or Caceres that, by reading a Hdemand for paymentu gloss                          into Q l692e,       we

     would render other portions of that statute redundant                  or meaningless.         And as an
     operational matter, 5       l692e-which prohibits           tlfalse,   deceptive, or misleading

     representation or      means     in connection with the collection of any debt),-covers the


     sorts    of claims that are brought by recipients of debt collectors, communications-

     i.e.,   debtors. See Caceres, 755 F.3d at 1300-1301 (case brought                       by recipient of

     letter,   the debtor), Reese, 678 F.3d at 1214 (same).             As its title indicates, by

                                                           19
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 30 of 33

                 USCA11 Casez 19-14434
             I


                                                    Date    Filedi      04/21/2021      Pages 20 of 23


                                                                 915
     contrast, 5 l692c(b), targets debt collectors                     lcjommunication with third parties),

     not debtors. In the typical Q 1692c(b) case, the debtor isnit the recipient of the

     challenged communication. Linguistic differences aside, this practical operational

     difference undennines any argument that the                   meaning of the phrase Kin connection

     with the collection of any debtn must necessarily be the same in 5 l692c(b) as                            in 5


      l692e.

                                                            B
             Preferred separately urges us to adopt the holistic, multi-factoring balancing

     test that the      Sixth Circuit decreed in     its   unpublished opinion          in   Goodson   v.   Bank of

     Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That                      test   counsels courts

     confronting 5 l692e,s          (tin   connection with the collection of any debtn language to

     take into account the following seven considerationsz

             (1) the nature of the relationship of the partiesg (2) whether the
             communication expressly demanded payment or stated a balance dueg
             (3) whether it was sent in response to an inquiry or request by the
             debtorg (4) whether the statements were part of a strategy to make
             payment more likelyg (5) whether the communication was from a debt
             collectorg (6) whether it stated that it was an attempt to collect a debtg
             and (7) whether it threatened consequences should the debtor fail to
             PaY-

     Goodson, 600         F.   Appax at 431.     We decline Preferredas invitation for two related
     reasons.

             First,     and perhaps most obviously, Goodsan and the cases that have relied on

     it   concem    Q   l692e_not      Q l692c(b).    And asjust explained,             Q5 l692c(b) and
                                                            20
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 31 of 33
              l


                    USCA11 C3562 19-14434                  Date   Filedi   04/21/2021        Pagei 21 of 23



     \l692e       differ both (1) linguistically, in that the              former includes a series of

     exceptions that an atextual reading risks rendering meaningless, while the                               latter


     does not, and (2) operationally,               in that   they ordinarily involve different parties.

     Goodsorfs seventh factorwwhether the communication threatened consequences

     should the debtor           fail to     payjillustrates this point.        It   makes   little   sense for a debt

     collector to threaten consequences should the debtor fail to                        pay    in    a

     communication that is not sent to the debtor himself.

                  Second,   we    believe that in the context          ofg l692c(b),     the phrase Min

     connection with the collection of any debts, has a discemible ordinary meaning that

     obviates the need for resort to extratextual nfactorsf, All too ohen, multifactor

     tests-especially seven-factor tests like Goodsonis-obscure more than they

     illuminate. Parties to             FDCPA-govemed             transactions-debtors, creditors, debt

     collectors, lawyers,          etc.-are entitled to guidance about the scope of permissible

     activity.      They    are likelier to get      it   even from a broadly framed statutory language

     than from ajudge-made gestalt.

                                                                  C
              Lastly, Preferred              makes what    we,1l call an ttindustry practiceu argument.                It


     contrasts      what    it   says   is   the widespread use of mail vendors like             Compumail and

     the relative dearth of             FDCPA suits against them. More particularly, Preferred
     identifies cases involving mail               vendors and emphasizes that none of them hold that


                                                                  21
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 32 of 33
              I



                  USCA11 Casez 19-14434            Date      Filedz   04/21/2021     Pagei 22 of 23



     a debt collector,s mail vendor violated the                FDCPA. True enough,           but none of the

     cases that Preferred cites involved 5 l692c(b) claims, and the courts in those cases

     certainly    had no obligation    to   sua sponte determine whether the collectors,

     communications          to their vendors violated        ij   l692c(b). That this   is   (or   may be) the

     first   case in which a debtor has sued a debt collector for disclosing his personal

     information to a mail vendor hardly proves that such disclosures are lawful.

              One   final   (and related) p0inII    It,s     not lost on us that our interpretation of


     Q 1692c(b) runs the risk of upsetting the status                 quo   in the debt-collection industry.


     We presume that, in the ordinary course of business, debt collectors share
     information about consumers not only with dunning vendors like Compumail, but

     also with other third-party entities.         Our reading of 5 l692c(b) may well                 require

     debt collectors (at least in the short        ICITII)   to in-source     many of the     services that

     they had previously outsourced, potentially at great cost.                    We recognize, as well,
     that those costs       may not purchase much          in the     way of Krealu consumer privacy, as
     we doubt that the Compumails of the world                     routinely read, care about, or abuse the

     infonnation that debt collectors transmit to them. Even so, our obligation                        is to


     interpret the   law as written, whether or not we think the resulting consequences are

     particularly sensible or desirable. Needless to say, if Congress thinks that                       weave




                                                           22
Case 2:21-cv-14289-AMC Document 1-4 Entered on FLSD Docket 07/15/2021 Page 33 of 33
           A



               USCA11 Casei 19-14434        Dale   Filedj   04/21/2021      Pagei 23 of 23



     misread   Q   l692c(b)-or even   that welvie properly read     it   but that   it   should be

     amended-it can say so.

                                                  IV

           To sum     up, Hunstein has Article   Ill    standing to bring his claim under

     5 1692c(b). Further,   because Preferredis transmittal of Hunsteinls personal debt-

     relatcd infonnation to   Compumail   constituted a      communication Min connection

     with the collection of any debtn within the meaning of 5 l692c(b),s key phrase,

     Hunstein adequately stated a claim.

           REVERSED and REMANDED.




                                                   23
